


Exhibit 10.21


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
    


        
Name:
 
Address:
 



In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), as an incentive for increased efforts and successful
achievements, Franklin Resources, Inc. (the “Company”) has awarded Participant
Restricted Stock Units (“Units”) (as defined in the 2002 Plan) over common stock
of the Company subject to the terms and conditions of the accompanying
Restricted Stock Unit Award Agreement (the “Award Agreement”), this Notice of
Restricted Stock Unit Award (the “Notice of Award” and together with the Award
Agreement, the “Award”) and the 2002 Plan, as follows:


Award Number
 
 
 
Award Date
 
 
 
Total Number of Units Awarded
 



Vesting Schedule


[Vesting schedule terms subject to approval of the Compensation Committee of the
Board of Directors of the Company.]


For purposes of this Notice of Award and the Award Agreement, the term “vest”
shall mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company (other than pursuant to Section 16 of the Award
Agreement).
Participant acknowledges and agrees that nothing in this Award nor in the 2002
Plan, which is incorporated herein by this reference, affects the Company's, or
a Subsidiary's, right to terminate, or to change the terms of, Participant's
employment at any time, with or without cause.
Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Company's shares. Participant further acknowledges and agrees that,
prior to the sale of any shares acquired under this Award, it is Participant's
responsibility to determine whether or not such sale of shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.
Participant understands that the Award is subject to Participant's consent to
access, and acknowledgement of having accessed, the Award Documents in
electronic form through the Connected Portal on the Company's Intranet or
similar process as determined by the Company. By signing below (or by providing
an electronic signature) and accepting the grant of the Award, Participant
hereby: (i) consents to access electronic copies (instead of receiving paper
copies) of the Award Documents via the Company's Intranet; (ii) represents that
Participant has access to the Company's Intranet; (iii) acknowledges receipt of
electronic copies, or that Participant already is in possession of paper copies,
of the Award Documents; and (iv) acknowledges that Participant is familiar with
and accepts the Award subject to the terms and provisions of the Award
Documents.

1

--------------------------------------------------------------------------------




Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the Award Documents by requesting them from Stock
Administration at the Company, One Franklin Parkway, San Mateo, CA 94403-1906.
Telephone (650) 312-2000. Participant may also withdraw Participant's consent to
receive any or all documents electronically by notifying Stock Administration at
the above address in writing.
By accepting the Award, whether electronically or otherwise, Participant agrees
that the Award is granted under and governed by the terms and conditions of the
Award Documents.
Notice for residents of the EU: This Notice of Award and accompanying documents
do not constitute a prospectus prepared in accordance with the EU Prospectus
Directive 2003/71/EC (“the Directive”). The Company takes the position that the
Units are not “transferable securities” as defined in Article 2(1)(a) of the
Directive. Further, the employee pays no consideration to acquire the shares of
common stock of the Company under the Award. Accordingly, no prospectus or other
document has been prepared and filed with the UK Financial Services Authority or
any other regulator in the European Union in relation to the offer of the Award
and shares under the Award.


2

--------------------------------------------------------------------------------




Exhibit 10.21


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT




This Restricted Stock Unit Award Agreement, together with any Appendix(es)
attached hereto (hereinafter, collectively, the “Agreement”), is made as of the
Award Date set forth in the Notice of Restricted Stock Unit Award (the “Notice
of Award”) between Franklin Resources, Inc. (the “Company”) and the Participant
named therein (“Participant”).


WITNESSETH:


WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of Restricted Stock Units (as defined in the 2002 Plan)
(“Units”) to eligible individuals as an incentive in connection with the
performance of services for the Company and its Subsidiaries, as defined in the
2002 Plan, which is incorporated herein by this reference (capitalized terms
used but not defined in this Agreement have the same meaning as set forth in the
2002 Plan or the Notice of Award, as applicable); and


WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant's work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and


WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award Units provided for in this
Agreement and the Notice of Award to Participant, subject to certain
restrictions, as an incentive for increased efforts and successful achievements;


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.    Restricted Stock Unit Award. The Company is issuing to Participant Units
as set forth in the Notice of Award, subject to the rights of and limitations on
Participant as owner thereof as set forth in this Agreement.


2.    Transfer Restriction.


(a)    Units may not be transferred by Participant in any manner other than by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
Participant may designate a beneficiary of Units in the event of Participant's
death on the beneficiary designation form provided by the Company. The terms of
this Agreement shall be binding upon the executors, administrators, heirs,
successors and transferees of Participant.


(b)    Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Company's shares. Participant further acknowledges and agrees that,
prior to the sale of any shares acquired under this Award, it is Participant's
responsibility to determine whether or not such sale of shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.


3.    Vesting.


(a)    Units shall become vested in accordance with the Vesting Schedule in the
Notice of Award so long as Participant maintains a Continuous Status as an
Employee of the Company or a Subsidiary.



1

--------------------------------------------------------------------------------




(b)    If Participant ceases to maintain a Continuous Status as an Employee of
the Company or any of its Subsidiaries for any reason other than death or
disability (as described in subparagraph (c)), all Units to the extent not yet
vested under subparagraph (a) on the date Participant ceases to be an employee
shall be forfeited by Participant without payment of any consideration to
Participant therefor. Any Units so forfeited shall be canceled and any shares
considered issuable pursuant to such Units, if applicable, shall be returned to
the status of authorized but unissued shares, to be held for future
distributions under the Company's 2002 Plan.


(c)    If Participant dies or in the event of termination of Participant's
Continuous Status as an Employee as a result of disability (as determined by the
Board in accordance with the policies of the Company) while an employee of the
Company or any of its Subsidiaries, Units awarded hereunder shall become fully
vested as of the date of death or termination of employment on account of such
disability.  Unless changed by the Board, “disability” means that Participant
ceases to be an employee on account of disability as a result of which
Participant is determined to be disabled by the determining authority under the
long-term or total permanent disability policy, or government social security or
other similar benefit program, of the country or location in which Participant
is employed and in the absence of such determining authority by the Board.


4.    Vesting of Units and Issuance of Shares. Upon each vesting date, (i) one
share of common stock (“Stock”) and (ii) an amount in cash equal to the cash
dividends, if any, paid with respect to such share between the Award Date and
the vesting date shall be issuable for each Unit that vests on such date,
subject to the terms and provisions of the 2002 Plan, the Notice of Award and
this Agreement. Upon satisfaction of any required tax or other withholding
obligations as set forth in paragraph 6 of this Agreement, the shares of Stock
and cash amount (if any) will be issued to Participant (as evidenced by the
appropriate entry in the books of the Company or a duly authorized transfer
agent of the Company) as soon as practicable after the vesting date, but in any
event, within the period ending on the later to occur of the date that is two
and a half (2½) months from the end of (i) Participant's tax year that includes
the applicable vesting date, or (ii) the Company's tax year that includes the
applicable vesting date. Any fractional Unit remaining after all Units under
this Award are fully vested shall be discarded and neither a fractional share of
Stock, nor any dividends issued with respect to such fractional share, shall be
issued at vesting of the fractional Unit. Notwithstanding the above, the Company
may, in its discretion, pay to Participant all or a portion of any vested Units
in cash in an amount equal to the shares of Stock, less any tax or other
withholding obligations set forth in paragraph 6 of this Agreement.


5.    Right to Shares. Except as otherwise determined by the Committee, in its
discretion, and as provided in Section 4, Participant shall not have any right
in, to or with respect to any of the shares of Stock (including any voting
rights or rights with respect to dividends paid on the Stock, including rights
to dividend equivalent payments) issuable for a Unit under the Award until the
Award is settled by the issuance of such shares of Stock to Participant.


6.    Withholding of Taxes.


(a)General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with Units awarded, regardless of any action the
Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with Units awarded. Neither the Company nor
any of its Subsidiaries makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of
Units awarded or the subsequent sale of any of the shares of Stock. The Company
and its Subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate Participant's tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with Units
awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes or
applicable foreign taxes and including any employment tax obligation (the “Tax
Withholding Obligation”), Participant must arrange for the satisfaction of such
Tax Withholding Obligation in a manner acceptable to the Company, including by
means of one of the following methods:



2

--------------------------------------------------------------------------------




(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those shares of Stock issuable to Participant the
whole number of shares sufficient to satisfy the Tax Withholding Obligation,
provided that the Company shall withhold only the amount of shares necessary to
satisfy the minimum applicable Tax Withholding Obligation. Share withholding
will result in issuance of a lower number of shares of Stock to Participant.
Share withholding will generally be used to satisfy the tax liability of
individuals subject to the short-swing profit restrictions of Section 16(b) of
the Securities Exchange Act of 1934, as amended.


(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant's
acceptance of the Award constitutes Participant's instruction and authorization
to the Company and any brokerage firm determined acceptable to the Company for
such purpose to sell on Participant's behalf a whole number of shares from those
shares of Stock issuable to Participant as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the applicable Tax
Withholding Obligation. Such shares will be sold on the day such Tax Withholding
Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.
Participant will be responsible for all brokers' fees and other costs of sale,
and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Tax Withholding Obligation, the Company agrees
to pay such excess in cash to Participant. Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Tax Withholding Obligation. Accordingly, Participant agrees to
pay to the Company or any of its Subsidiaries as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of shares described above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a vesting
date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. If the Company approves Participant's request,
within five (5) business days of the vesting date (or such fewer number of days
as determined by the Committee or its designee) Participant must deliver to the
Company the amount that the Company determines is sufficient to satisfy the Tax
Withholding Obligation by (x) wire transfer to such account as the Company may
direct, (y) delivery of a certified check payable to the Company, or (z) such
other means as specified from time to time by the Committee or its designee.


7.    Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the 2002 Plan, the
Notice of Award or this Agreement shall be interpreted as imposing any liability
on the Company or the Committee in favor of Participant or any purchaser or
other transferee of Units or shares of Stock with respect to any loss, cost or
expense which such Participant, purchaser or other transferee may incur in
connection with, or arising out of any transaction involving, any Units or
shares of Stock subject to the 2002 Plan, the Notice of Award or this Agreement.


8.    No Compensation Deferrals. None of the 2002 Plan, the Notice of Award and
this Agreement are intended to provide for an elective deferral of compensation
that would be subject to Section 409A (“Section 409A”) of the United States
Internal Revenue Code of 1986, as amended. The Company reserves the right, to
the extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the 2002 Plan, the Notice of Award and/or this
Agreement to ensure that no awards (including, without limitation, the Units)
become subject to the requirements of Section 409A, provided, however, that the
Company makes no representation that the Units are not subject to Section 409A
nor makes any undertaking to preclude Section 409A from applying to the Units.



3

--------------------------------------------------------------------------------




9.    Integration. The terms of the 2002 Plan, the Notice of Award and this
Agreement are intended by the Company and Participant to be the final expression
of their agreement with respect to Units and may not be contradicted by evidence
of any prior or contemporaneous agreement. The Company and Participant further
intend that the 2002 Plan, the Notice of Award and this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any arbitration, judicial,
administrative or other legal proceeding involving the 2002 Plan, the Notice of
Award or this Agreement. Accordingly, the 2002 Plan, the Notice of Award and
this Agreement contain the entire understanding between the parties and
supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.


10.    Waivers. Any failure to enforce any terms or conditions of the 2002 Plan,
the Notice of Award or this Agreement by the Company or by Participant shall not
be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.


11.    Severability of Provisions. If any provision of the 2002 Plan, the Notice
of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.


12.    Committee Decisions Conclusive. All decisions of the Committee arising
under the 2002 Plan, the Notice of Award or this Agreement shall be conclusive.


13.    Mandatory Arbitration. To the extent permitted by law, any dispute
arising out of or relating to the 2002 Plan, the Notice of Award and this
Agreement, including the meaning or interpretation thereof, shall be resolved
solely by arbitration before an arbitrator selected in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association. The location for the arbitration shall be in the county
or comparable jurisdiction of Participant's employment. Judgment on the award
rendered may be entered in any court having jurisdiction. Each party shall pay
an equal share of the arbitrator's fees, unless applicable law requires the
Company to pay all or a greater share of the fees and costs. All statutes of
limitation which would otherwise be applicable shall apply to any arbitration
proceeding under this paragraph. Neither Participant nor the Company will have
the right to participate in a class, representative or collective action, as a
class representative, class member or an opt-in party, act as a private attorney
general, or join or consolidate claims with claims of any other person or
entity, with respect to any dispute arising out of or relating to the 2002 Plan,
the Notice of Award and this Agreement. The provisions of this paragraph are
intended by Participant and the Company to be exclusive for all purposes and
applicable to any and all disputes arising out of or relating to the 2002 Plan,
the Notice of Award and this Agreement. The arbitrator who hears and decides any
dispute shall have jurisdiction and authority only to award compensatory damages
to make whole a person or entity sustaining foreseeable economic damages, and
shall not have jurisdiction and authority to make any other award of any type,
including, without limitation, punitive damages, unforeseeable economic damage,
damages for pain, suffering or emotional distress, or any other kind or form of
damages, unless such other award is available as a matter of law. The remedy, if
any, awarded by the arbitrator shall be the sole and exclusive remedy for any
dispute which is subject to arbitration under this paragraph.


14.    Delaware Law. The 2002 Plan, the Notice of Award and this Agreement shall
be construed and enforced according to the laws of the State of Delaware,
without regard to its conflict of law provisions, to the extent not preempted by
the federal laws of the United States of America.


15.    Country Appendices. If Participant relocates to a country outside the
United States: (i) any special terms and conditions that may apply to Units
granted to Participants in such country under Appendices to this Agreement will
apply to Participant; or (ii) if Units have not been granted to Employees in
such country under this Agreement, any other special terms and conditions, will
apply to Participant, in each case to the extent the Company determines that the
application of such terms and conditions is necessary or advisable to comply
with local law or facilitate the administration of the 2002 Plan, and provided
the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Units (unless the Company specifically
determines to incur such expense).



4

--------------------------------------------------------------------------------




16.    Forfeiture.


(a)    Forfeiture Pursuant to Restatement of Financial Results. Notwithstanding
anything in the Award to the contrary, in the event that (i) the Company issues
a restatement of financial results to correct a material error, (ii) the
Committee determines, in good faith, that fraud or willful misconduct by the
Participant was a significant contributing factor to the need to issue such
restatement, and (iii) some or all of the Units that were granted and/or shares
of Stock and/or other property earned prior to such restatement by the
Participant would not have been granted and/or earned, as applicable, based upon
the restated financial results, the Participant shall immediately return to the
Company all shares of Stock and other property received with respect to those
Units, including any cash dividends paid with respect to the Units or such
shares of Stock, any pre-tax income derived from ownership and any gross
proceeds from disposition of such Stock and property, that would not have been
granted and/or earned based upon the restated financial results (the “Repayment
Obligation”), and all such Units shall immediately be forfeited. The Company
shall be able to enforce the Repayment Obligation by all legal means available,
including, without limitation, by withholding such amount from other sums and
property owed by the Company to the Participant.


(b)    Other Repayment/Forfeiture. Any benefits Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements, all to the extent determined by the Company in its
discretion to be applicable to Participant.


END OF AGREEMENT

5